Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. No. 60/704376; 14/283595; 15/364569 filed 8/1/05; 5/21/14; and 11/30/16 respectively, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The recited presentation of a retrieved second content “instead” of or as a replacement for a first retrieved content lacks support in the prior filed applications. Further the recited causing a second media located as a result of the search query to be presented on the display instead of the first media accessible from the media source is not addressed in the prior filed applications which merely discuss the access and search of a remote database over a network. As such the priority date is considered that of the instant application: 2/14/2020.




Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the execution of instructions upon a first device that is in communication with a second device via a network connection. The specification discloses a dock (¶ 23 of the instant PGPub 20200183544) wherein “the dock may also include a network connection that could search a remote database for album art as well as other ancillary information such as local concerts based on the album, artist, title, etc. data that is received from the serial link on the portable media player.” The discussion of search begins and ends with the quoted statement. As such there exist myriad possible interpretations of the claimed subject matter beyond the possession of the specification which fails to show possession of every embodiment within scope of the claim and moreover leaves coding of any technical detail/solution as an exercise upon the reader. Thus plural implementations exist beyond the bounds of the specification. Claims 2, 7 rejected at least for dependence from unsupported claim 1. Furthermore, it is impossible to ascertain whether the recited network comprises the USB connection among the media player and dock, or some other network connection, presumably connecting the dock and the disclosed “remote database.” However, the dock is further disclosed as comprising USB and/or comprising “a low cost device without networking” (¶ 20, 21, 31 of the PGPub). Applicant argues that the claims “recite, verbatim, what is written in the detailed description in the application.” However this is not the case. The claim recites a first and second device, the only first and second device in the specification is the dock and media player. As such the claim recitations must limit the invention thereto. However construal of the claimed first and second device may comprise any first and second device operable to communicate over any network. As such it is considered that the claimed subject matter is beyond that to which the specification can be reasonably held to show possession at the 2/14/20 filing date. 
Further, amended claim 1 of 7/15/22 recites initiating a search for artwork at the second device by providing an automatically extracted title, data, etc. The specification and claims as filed 2/14/20 only discuss search of a database for an alternative source of the selected media and not the automatic extraction of a title nor the search for artwork based thereon. The specification discusses a system by which a dock extracts album art for display on a separate display device when a media player device is placed therein. As such, the claimed “initiating a search for artwork at the second device by providing to the second device via the network connection a data automatically extracted a media data file wherein the data comprise at least a title,” features beyond that to which the specification can be reasonably held to show possession at the 2/14/20 filing date.
Additionally, claim 2 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as filed 2/14/20 does not discuss initiation of a search by receipt of a command from a remote control device. Claim 7 rejected at least for dependence from claim 1 as claim 7 does not remedy claim 1 by limiting the claim to that which the specification shows possession at the time of filing.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7 rejected under 35 U.S.C. 103 as being unpatentable over Plastina: 20050234983 hereinafter Plas further in view of Pinhas: 20210082382

Regarding claim 1
Plas teaches:
A non-transitory, computer-readable media having stored thereon instructions (Plas: ¶ 71-79; Fig 5, 6: a media display system operable to display media data, metadata including artist name and title, etc. and further comprising a network interface and serial bus interface),  
wherein the instructions, when executed by a first device that is in communication with a second device via the use of a network connection (Plas: ¶ 30, fig 1: a user device for media playback such as client 102 and a metadata provider such as server 111 connected over a network),
cause the first device to perform steps comprising: 
initiating a search for artwork at the second device by providing to the second device via the network connection a data automatically extracted from a media data file (Plas: ¶ 3-6, 8, 27-32, 44, 45, 53-62, 67; Fig 2, 3: user device, media player, etc. and/or software operative thereon sends a query using an first identifier of an accessed first media file to a metadata provider to determine availability of a matching media; said first identifier comprising metadata said metadata including title, artist, genre, etc.; the first identifier used to determine particular media content data such as image data, album art, etc.; said image data, etc. returned to the playback system and displayed), 
wherein the data comprises metadata and/or other identifier values associated with the playable media of the media data file (Plas: ¶ 3-6 8, 27-32, 44, 45, 53-62, 67; Fig 2, 3: values within or associated with a playing file used to perform various searches for images said images including album art); and
causing the artwork provided by the second device in response to the initiated search to be presented on a display associated with the first device  (Plas: ¶ 1-5, 43-67; Fig 2, 3: system uses media metadata information to query a remote database for matching media data said media data located upon the remote database and displayed to a user on a display associated with the user device, media player, etc.).
	
Plas strongly suggests but does not explicitly discuss querying, searching, etc. using a title associated with the selected media to initiate a search of a database for a second media such as album art to present in the place of the first media. In the Non-Final action issued 1/7/21 Examiner has taken official notice that searching using a title or artist was well-known in the art. In Applicant’s arguments filed 3/1/21 Applicant timely traversed. However in Applicant’s arguments filed 8/11/21 Applicant has accepted the well-known nature of the claimed subject matter stating: “causing a device to provide a title/artist name that was mapped to a selected media to a remote server is well within the knowledge of one skilled in the art,” and “causing a device to provide a title/artist name that was mapped to a selected media to a remote server is predictable in the field.”

Nevertheless, Plas is considered to lack the providing an automatically extracted title to the second device.

In a related field of endeavor Pinhas teaches a system and method for the pairing of audio and image content comprising an automatic search for additional content of an audio content, media, etc. the additional content comprising album art, images, etc. to be delivered to a media player bearing the audio content (Pinhas: Abstract) wherein  the system automatically identifies information such as a song title, transfers the automatically identified information to query a remote database and return image data such as album art therefrom and display said image data (Pinhas: Abstract; ¶ 73-75, 92, 93, etc.; Fig 1) It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to adapt the Plas device and method to utilize the Pinhas taught automatic search by title. The average skilled practitioner would have been motivated to do so for the purpose of querying a plurality of networked services, databases, etc. for appropriate album art to display and would have expected only predictable results therefrom.

Regarding claim 7
Plas in view of Pinhas teaches or suggests:
The non-transitory, computer-readable media, wherein the display comprises a television display (see at least Pinhas:  ¶ 38-45, 98-104: a smart tv operable to display the selected media). The claim is considered obvious over Plas as modified by Pinhas as addressed in the base claim as it would have been obvious to apply the further teaching of Plas and/or Pinhas to the modified device of Plas and Pinhas.

Claims 2 rejected under 35 U.S.C. 103 as being unpatentable over Plastina: 20050234983 hereinafter Plas further in view of Pinhas: 20210082382 as applied to claim 1 supra and further in view of Gennetten: 20040201774 and hereinafter Gen.

Regarding claim 2
Plas in view of Pinhas teaches or suggests:
The non-transitory, computer-readable media, but does not explicitly discuss a system, method, instructions wherein the command is received from a remote control device. 
	In a related field of endeavor Gen teaches a dock for a media device said dock operable under the direction of a remote controller (Gen: ¶ 33-47: infra-red sensor receives commands from remote control device) and further operates to connect to a television, said television operable as a display (Gen: ¶ 33-47: in a docked and connected mode a television operates in lieu of the display device internal to the connected media player.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize the well-known properties of the Gen taught input device connected through an input interface such as the Gen taught infrared remote controller to control a display device, dock or media player including the various search and playback functionality of the Plas in view of Pinhas system and method.  The average skilled practitioner would have been motivated to do so for the purpose of operating the computing system from a user location said location idealized by the user for optimal enjoyment of the requested media.

Response to Arguments
Applicant’s arguments in concert with amendments, see Remarks and Claims filed 7/15/22 with respect to the rejection(s) of claim(s) 1, 8 under 35 USC 103 over Plastina, Harris, and Silvester and/or Plastina, Harris, Silvester, and Gennetten have been fully considered and are persuasive in as much as the prior art rejections do not explicitly address the automatic search by title for an image, art, etc. matching a media. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Plastina in view of Pinhas and/or Plastina in view of Pinhas in view of Gennetten. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/Primary Examiner, Art Unit 2654